Citation Nr: 0631064	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  05-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant and a roommate


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In March 2006, the veteran, sitting at the RO, testified via 
video conference, with the undersigned sitting at the Board's 
main office in Washington, D.C.  He and a room mate also 
testified at a hearing at the RO.  Transcripts of the 
hearings are on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected PTSD.  During his March 2006 Board 
hearing, he testified that he stopped going to PTSD group 
counseling because there were too many veterans (about 9) in 
the group and fought with his son during a visit at the 
veteran's house, that made the veteran very sad.  He saw a 
psychiatrist twice a month and took anti-depressant 
medication prescribed by a physician.  He said he was unable 
to function or make decisions and had panic attacks.  His 
normal day consisted of staying home and watching television.  
Records of the more recent treatment are not on file.

Given that the veteran was last examined by VA in November 
2003, the Board is of the opinion that he should be afforded 
a new VA psychiatric examination to determine the current 
severity and all manifestations of his service-connected 
PTSD. 

Furthermore, during his November 2003 VA examination, the 
veteran told the examiner that he retired on Social Security 
Administration (SSA) disability benefits due to his chronic 
obstructive pulmonary disorder (COPD) approximately one and 
one half years earlier.  He also reported being irritable 
with co-workers.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, where VA has notice that the 
veteran is receiving disability benefits from SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  
Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA.  See Tetro v. Gober, supra.  Accordingly, the 
veteran's SSA records should be obtained in connection with 
his increased rating claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002 & Supp. 2005), and 
any other applicable legal precedent 
including Dingess v. Nicholson, 19 Vet. 
App. 473 (2005).  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The RO should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in the 
veteran's claim for SSA disability 
benefits awarded in approximately 2001 
(and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file.

3.	The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the disorder at issue 
since October 2005.  The RO should then 
request all pertinent medical records from 
these medical providers.  In any event, 
the RO should specifically obtain all VA 
outpatient records associated with the 
veteran's treatment for PTSD, for the 
period from October 2005.

4.	Then, the RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the current severity of his 
service- connected post-traumatic stress 
disorder.  All indicated tests and studies 
should be completed and all clinical 
studies should be reported in detail. 

a) The examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the veteran's 
service- connected PTSD. 

b) The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting 
from the veteran's service-connected 
PTSD, including whether the disorder 
interferes with his ability to work 
and/or renders him unemployable. 

c) To the extent possible, the 
manifestations of the service-connected 
PTSD should be distinguished from those 
of any other mental disorder found to 
be present. 

d) The examiner is specifically 
requested to include in the diagnostic 
formulation an Axis V diagnosis (Global 
Assessment of Functioning Scale) 
consistent with the American 
Psychiatric Associations Diagnostic and 
Statistical Manual for Mental Disorders 
(4th. ed. revised, 1994) and an 
explanation of what the assigned score 
represents.  The rationale for all 
opinions expressed should be provided.  
The claims folder should be made 
available to the examiner for review 
prior to the examination and the 
examination report should indicate 
whether the veteran's medical records 
were reviewed.

5.	Thereafter, the RO should readjudicate 
the veteran's claim for an initial rating 
in excess of 50 percent for PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
August 2005 SSOC. An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no actio 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



